 BOURNS INC.Bourns Inc.andUnited Steelworkers of America,AFL-CIO-CLC, Petitioner. Case 21-RC-13619March 21, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 2, 1974, the Regional Director for Region21 issued a Decision and Order in the above-entitledproceeding in which he dismissed the petition filedherein, finding that the single plant unit sought byPetitioner _ did not constitute a separately identifiableunit. In accordance with Section 102.67 of the NationalLabor Relations Board, Rules and Regulations, Series8, as amended, the Petitioner filed a timely request forreview of the Regional Director's decision. The Em-ployer filed an opposition to Petitioner's request forreview.By telegraphic order dated July 18, 1974, the Boardgranted the request for review. Thereafter, the Em-ployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues ' under review,including the Employer's brief on review, and makesthe following findings:Petitioner seeks a single plant unit of the approxi-mate 163 hourly paid production and maintenance em-ployees of the Employer's Instrument Division locatedinRiverside, California. The Regional Director dis-missed the petition, finding, in accord with the Em-ployer's contention, that the employees in the Instru-ment Division plant do not constitute a separatelyidentifiable unit. The Petitioner urges, in essence, thatthe presumptive appropriateness of the single-plantunit has not been rebutted in the instant case and as-serts that the record does not support certain factualconclusions of the Regional Director. We agree.The Employer is a California corporation engaged inthe design, manufacture, testing, and sale of electroniccomponents, instruments, and other related equip-ment. The Employer's corporate headquarters arelocated in Riverside, California, although it has officesand subsidiaries located throughout the world. At Riv-erside, California, the Employer operates the followingfour separate facilities, located between 4.5 and 11miles of each other: The Business Management Sys-tems Division, creating data entry systems; the LifeSystems Division, principally manufacturing respira-tors; the Trimpot Division, producing, among others,21a device called the potentiometer; and the InstrumentDivision, involved herein, manufacturing acceleration-measurement instruments. A total of 814 productionand maintenance employees work at the four facilities,the bulk of whom work at the Trimpot Division, whichis also the location of corporate headquarters. There isno history of collective bargaining for these employees.The record reveals that the four Riverside, Cali-fornia, divisions were initially located at the present siteof the Instrument Division and as their capacity in-creased additional sites were acquired to accommodatethat growth. It is clear that there presently exists acentralization of administrative and industrial relationsfunctions, among other matters, at the Trimpot corpo-rate headquarters location which affects the Riversidedivisions as a group to a greater extent than otherdivisions of the Employer at other locations in Cali-fornia and elsewhere. As found by the Regional Direc-tor, hiring quotas and requirements are determined atthe Trimpot headquarters, initial interviewing of appli-cants and processing of applications for the Riversidedivisions are performed there, and review and approvalof personnel actions are centralized there. In addition,allRiverside production and maintenance employeesshare identical benefits, are under one master wageschedule, and have the benefit of areawide seniority forthe purpose of transfer or recall from layoff. In addi-tion, job openings are posted on an areawide basis;payroll for Riverside is centralized; general wage in-creases for those divisions are commonly instituted;and areawide social and recreational programs are pro-vided by the Employer, among certain other factorspertaining to the Riverside divisions.The record also discloses that each of the four River-side divisions has its own management staff below thecorporate level. Thus, the Instrument Division has itsown vice president and general manager as well as asupervisory staff, which is responsible for the day-to-day operations of that division. In addition, each divi-sion has its own division controller (or comparableposition), its own director of sales or marketing, and asales force whose primary function is to sell the prod-ucts of that division on the domestic level. Althoughthere are corporate-level vice presidents for the respec-tive divisions as well as vice presidents in charge ofcorporate planning, quality control, and marketing,each of the Riverside divisions also has a separate direc-tor or vice president of engineering who is in charge ofthe engineers within the division.As indicated above, each division manufactures itsown products or systems. While one division benefitsfrom the technology developed by others or utilizescertain components or services produced by or availa-ble at other divisions, each of the divisions has its ownbudget, prepares its own costs reports, and is charged217 NLRB No. 3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the services or products it- obtains from the otherdivisionsaswell as--for, services from the corporateindustrialrelations department.When the other divi-sions cannot supply needed services or components, therequesting division head has authority within, certainlimits to obtain them from outside sources.With respect to industrial relations, although StaffVice President of Industrial Relations Kenneth Brownformulates and is in direct charge of the labor relationspolicies for the Riverside divisions, he also is involvedin the formulation of such policy for other employerfacilities.Moreover, there is an industrial relations spe-cialist assigned to the Instrument Divisionas 'well assimilar specialistsassignedto -other of the Riversidedivisions. They are involved with the day-to-day em-ployee problems in the industrial relations area withintheir respective divisions and also handle some addi-tional duties relating to the Riverside area such assafety or security. Although hiring approval, for theRiverside plants is presently centralized at the Trimpotemployment center' and applicants are initially inter-viewed there, they are then sent for interview to therequesting department head who makes a recommen-dation to the central office as to hiring.' According tothe Employer's testimony, the foreman or departmenthead "has a right to effectively recommend or to hireor discharge . . . he- is not a rubber stamp in the pro-cess. . . ." Authority to affect employee status hasbeen delegated to division personnel as long as suchactions are within company policy or guidelines. Thecentral personnel office has a "monitoring" effect onsuch actions. It is asserted the Riverside employeeshave areawide rather than divisionwide seniority; how-ever, the record discloses that in the event of a layoffof personnel at any of the divisions, the affected em-ployees could not "bump" similarly classified em-ployees with lesser seniority at other divisions. Area-wide seniority is utilized for transfer in the Riversidearea and recall from layoffs, and senior employees areattempted to be placed in any of the Riverside divisionswhere openings exist.Regarding transfers or interchange of employeesamong the Riverside divisions, the record shows that ofa total complement of 1,400 on the payroll 24 transfersoccurred within a 3-month period prior to the hearingand a number of those did not involve transfers of unitpersonnel. The record does not show whether suchtransfers were of a temporary or permanent nature.1From approximately April to December 1973, due to loss of personnelin industrial relations, it was decided to permit hiring on a localized divi-sional basis using the industrial relations personnel assigned to the respec-tive divisions. Therefore, during that period the industrial relations specialistassigned to the instrument Division placed ads for employees and inter-viewed at that division2 The industrial relations specialist at the Instrument Division would alsointerview applicants sent over from the central employment office as he isconsidered one of the interviewing factors at the facilityThere is- testimony that certain interchange of person-nel "between the -divisions occurs whenever needed.However, it appears such is usually for maintenanceand equipment moving work. The record does not dis-close the degree or frequency of such interchange.The Board has held thata single-plant unit is pre-sumptively appropriate where there is no bargaininghistory in a more comprehensive unit and the degree offunctional integration with the other plant facilities isinsufficient to negate the separate identity of the plantsought to be represented. Considering all the circum-stances of this case, while there are certain factorswhich tend to support a broader unit, our review of therecord leads us to conclude that the presumption of theappropriateness of the single plant requested has notbeen rebutted: It is clear that the Instrument Divisionfunctions separately on a day-to-day basis in manufac-turing its own products under its own managementpersonnel who possess a substantial degree of au-tonomy with respect to the operations and personnel ofthat division. Nor do we find, notwithstanding the ex-change of technology, supplies, and services betweenthe divisions at Riverside, that those divisions are sofunctionally integrated to destroy the separate identityof the Instrument Division plant. While there is cen-tralization of administrative and industrial relationsfunctions at the corporate level, the Employer utilizes,at the division level, separate industrial relations per-sonnel to handle day-to-day personnel matters arisingin the respective divisions. The evidence regardingtransfers or interchange of personnel between the divi-sions is not, in our view, substantial and does not alterthe separate identity or community of interest of theInstrument Division employees. In view of the forego-ing and the record as a whole, particularly the absenceof bargaining history, the separate location of the plantsought, the separate autonomous operations and man-agement of the Instrument Division, the lack of sub-stantial employee transfer or interchange, and the sepa-rate identity of the employees at the InstrumentDivision, we find that the production and maintenanceemployees at the Employer's Instrument Division con-stitute a separate appropriate unit, and we shall directan election therein.'Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:3Maryland Cup Corporation,171 NLRB 367 (1968). SeeDixie BelleMills, Inc, a Wholly-Owned Subsidiary of Bell Industries, Inc.,139 NLRB629 (1962);Maryland Cup Corporation,182 NLRB 686 (1970);PacificNational Bank of Washington,192 NLRB 1046 (1971),Risdon Manufac-turing Company, Inc.,195 NLRB 579 (1972), cfGould, Inc (AdvancedTechnology Group),206 NLRB 312 (1973);National Connector, Div. ofFabri-Tek Incorporated,191 NLRB 675 (1971) BOURNS INC.23All production and maintenance employees of theEmployer's Instrument Division located at River-side,California, excluding all office clerical em-ployees, guards, professional employees, all otheremployees, and supervisors as defined in the Act.[Direction of Election omitted from publication.]"MEMBER KENNEDY,dissenting:I would affirm the Regional Director's finding thata unit limited to the employees of one of four plants ofthe Employer's operations at Riverside,California, isinappropriate.The Regional Director was clearly cor-rect in concluding that the Employer's Riverside facili-ties are so fully integrated under centralized controlthat an election should not be directed in the unit re-stricted to a single plant sought by Petitioner.The Employer operates four divisions in Riversidewhere it is engaged in the manufacture and sale ofelectronic components and instruments.'All fourdivisions located at Riverside were housed at one timein the same plant.As the demand for the products ofeach division increased, the Employer found it neces-sary to build or purchase additional plants. The fourdivisions are all housed in four plants located within a6-mile radius of the Trimpot Division where the Em-ployer's corporate headquarters are located.Thereisno history of collective bargaining for theemployeesof thefour divisions.I think it noteworthythat this is thefirsttime that Petitioner has sought torepresent the Riverside employees in a separate plantunit.In its three petitions previouslyfiled,6Petitioner-herein has sought an election among all employees ofalldivisions of the Employer in Riverside.Havingfailed in its earlier efforts to organize the Employer'semployees in the divisionwide unit which is agreed wasappropriate,the Board should not now attempt totailoraunit to Petitioner'smodified organizingeffort.7The Regional Director was clearly correct in findingthat in all aspects of employee and industrial relationsthe Riverside operationsof the Employerare almostentirely centrally administeredfrom the corporateheadquarters in theTrimpotfacility.Thisincludes theestablishment of hiring quotas, the recruitment andhiring of employees,'wage and salary administration,4 [Excelsiorfn omitted from publication ]5The Life System Division manufactures respirators The business Man-agementSystems Division manufactures data entry systems TheInstru-ment Division manufactures accelerationmeasuringdevices. The TrimpotDivision manufactures a device called a potentiometer which is used to"trim" electronic circuits.6Cases 21-RC-9832, 21-RC-10541, and 21-RC-105757 See Sec. 9(c)(5) of the Act which provides that "the extent to whichemployees have organized shall not be controlling" in determining unitsappropriate for collective bargaining. See also the observations of the NinthCircuit inThe May Department Stores Company v. N.L.R B.,454 F 2d 148(1972), cert denied 409 U S 888, with respect to the history of attemptsto unionize the employees of an employer.the establishment of uniform job descriptions,9 andthe maintenance of personnel and payroll records. TheEmployer maintains a single master wage schedule forall four plants. Employees' benefits, including holidays,vacation, overtime premiums, and profit sharing, arethe same for all four plants. Layoffs and recall arecontrolled by a common seniority system.' 10 The Em-ployer has a common grievance procedure under whichall grievances beyond the first step are centrally admin-istered. Standard work and safety rules are establishedfor all four plants. Recreational and social activitiessponsored by the Employer are on the basis of all fourplantsas a singlegroup. The same credit union servesall four plants.The administration of the Riverside plants asa singleentity is reflected in other matters. There is centralizedpurchasing and advertising. Repairs, telephone switch-board, medical services, company cars and shuttle serv-ice for material and personnel, supply forms, etc., areall provided centrally. Guard services are furnished forthe four plants under asinglecontract.A single ac-counting function controls and monitors the combinedactivities of the Riverside plants in tandem with thesingledata processing center. Although the end prod-uct produced at each plant may differ, there- is a degreeof dependency in the production process. As an exam-ple, the Instrument Division performs heat-treatingand environmental testing for Trimpot, and Trimpot inturn furnishes X-ray inspection and plastic parts re-quired by the Instrument Division. Also, the develop-ment of products is closely linked with the plants.Thus, the basic element in the Instrument Divisionproducts is a potentiometric device which was origi-5The majority appears to view it of considerablesignificancethat theEmployer follows the not uncommon practice of ascertaining the reactionof the foreman of the applicant's prospective department before making afinal decision as to hiringor assignmentto that particular department I donot deem that such a departmental interview furnishes a basis for a separateunit finding. SeeGould, Inc (Advanced Technology Group),206 NLRB 312(1973). I view as more significant that if an applicant applies directly to theplant, he cannot be hired. He must be referred to the central employmentsection at Trimpot where he would be screened and his application consid-ered in relation to jobs at all the plants. Thus, the initial as well as the finalselection of the particular plant to which an applicant is to be assigned is amatter of determination by the central employment section9 The Employermaintainsidentical job descriptions for at least 50 percentof the work functions in the fourplants.10Upon transfer from one Riverside facility to another, the transferringemployee carries his seniority with him if assigned to the same basic jobclassificationThe senior laid-off employee, irrespective of the plant fromwhich he was laid off, is offered the first opening in his classification. Also,the procedures for bidding for open jobs in the Riverside facilities are thesame Every vacant job is posted on the bulletin boards of all plants and allemployees afforded the same opportunity to bid irrespective of their particu-lar plant assignment.In an effortto minimizethe effect of the Employer's divisionwide seni-ority policy, the majority opinion observes that employees "could not'bump' similarly classified employees with lesser seniority at other divi-sions" Such observation is misleading because the layoff policy does notpermit bumpingeven withinthe same plant.In other words, a surplus em-ployee has precisely the same seniority rights throughout the four Riversideplants that he does at the one in which he is working. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDnally developed and isstill being modified in the Trim-pot Division.Potentiometers are manufactured at boththe Trimpot and Instrument Divisions.Another exam-ple is a device neededby LifeSystem Division for pres-sure measurement which was designedby theInstru-ment Division.The majority opinion concludes that"The evidenceregarding transfers or interchange of personnel be-tween the divisions is not . . . substantial and does notalter the separate identity or community of interest ofthe Instrument Division employees."The evidenceshows that there were 24 transfers during the 3-monthperiod immediately preceding the hearing which pro-jects to approximately 100 transfers per year. I ampuzzled as to what would constitute substantial in areasonably stable work force. Furthermore,the recordshows that in emergency or overload situations there isinterchange and loan of employees between the plants.In view of the common benefits and working condi-tions that prevail for all employees of the Riversideoperation,the reference in the majority opinion to"separate identity or community of interest"presuma-blymust relate to the geographic separation of theplants. However,this cluster of plants all located in thecity of Riverside are clearly within the geographicproximity that the Board has found acceptable in hold-ing that multiplant facilities constitute an appropriate11unit.The geographic proximity of the four plants, thesubstantial degree of integration in operations, and thecommunity of interest shared by employees with com-mon benefits and working conditions support the Re-gional Director's finding that a unit limited to the In-strumentDivisionplant is inappropriate.Whencoupled with the exceptionally high degree of centrali-zation in industrial relations and personnel matters andattending lack of autonomy in this area on the in-dividual plant level, I find no justification for reversalof the Regional Director's decision. The unit found bymy colleagues has no "relevancy to the circumstanceswithin which collective bargaining is to take place" andwould undermine rather than foster efficient and stablecollective bargaining."IE.g.,Tungsten Contact Manufacturing Company, Incorporated,189NLRB 22 (1971) (35 miles);AMF Cuno Division, AMFlncorporated,205NLRB 984 (1973) (18 miles).12 SeeKalamazoo Paper Box Corporation,136 NLRB 134, 137 (1962)